Appeal by defendant from (1) a judgment entered in St. Lawrence County *739upon a verdict of a jury rendered at a Trial Term of the Supreme Court and (2) an order denying his motion to set aside the verdict. This is an automobile negligence action in which a jury returned verdicts in favor of plaintiff wife for personal injuries and plaintiff husband for loss of services and property damage. The Trial Judge reduced the verdict in favor of plaintiff husband with his consent. Defendant claims the verdict for plaintiff wife and the reduced verdict in favor of plaintiff husband are excessive. We are unable to say that either is excessive. Judgment and order unanimously affirmed, with costs. Present — Poster, P. J., Coon, Halpern, Zeller and Gibson, JJ.